Citation Nr: 0818142	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO. 06-21 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	C. Warren Trainor, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who died in February 2003, served on active duty 
from February 1994 to February 1998. The appellant is the 
custodian of the veteran's minor child.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the RO&IC. 

The appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


REMAND

The evidence currently on file shows that the veteran died as 
a result of blunt impact injury of the head. Such injury was 
sustained during an altercation outside a bowling alley, and 
his death was ruled a homicide. His assailant ultimately pled 
guilty to involuntary manslaughter.

At the time of the veteran's death, service connection was in 
effect for multiple disabilities, including amnesia 
associated with a head injury in service. A 10 percent rating 
had been in effect for that disability since February 8, 
1998.

The appellant's primary theory of the case is that the 
veteran's head injury in service had resulted in a brain 
aneurysm and that the altercation in February 2003 had caused 
the aneurysm to burst. Therefore, she maintains that the 
veteran's death was due, at least in part, to the inservice 
head injury.

The appellant has cited several outstanding pieces of 
evidence which she believes will substantiate her claim but 
notes that she has had difficulty obtaining such evidence. 
Therefore, she requests assistance from VA in developing the 
record. 

The appellant notes that when the veteran injured his head in 
service (July 1997), a CT scan had been performed at the U.S. 
Naval Medical Center in San Diego, California. She states 
that such scan had revealed a fronto-temporal "salt and 
pepper" contusion, but that she had been unable to obtain a 
copy of that CT scan. 

In August 2006, the appellant reported that one week prior to 
his death, the veteran had been hospitalized with complaints 
of head pain. In this regard, she noted a March 12, 2003, 
newspaper article, in which K. S., the attorney for the 
veteran's assailant, reported that one week prior to the 
altercation, the veteran had been diagnosed with a brain 
aneurysm. She states that she has been unsuccessful in her 
efforts to obtain those records but maintains that they are 
relevant to her appeal.

Although the veteran's death was ruled a homicide, copies of 
the police report(s), medical examiner's records, and court 
transcript(s) have not been associated with the claims file. 
In this regard, the death certificate shows that the veteran 
underwent an autopsy; however, a copy of the autopsy report 
is not contained in the claims folder.

In conjunction with her claim, the appellant has requested a 
hearing at the RO&IC before a member of the Board. In June 
2007, the RO&IC informed the appellant that she would be 
notified of the time and date of that hearing. To date, that 
hearing has not been held.

Inasmuch as there may be outstanding evidence in this case, 
additional development of the record is warranted prior to 
further consideration by the Board. Accordingly, the case is 
REMANDED for the following actions:

1. Through official channels, including, 
but not limited to, the National 
Personnel Records Center and the U.S. 
Naval Hospital in San Diego, California, 
request the actual CT scan of the 
veteran's head performed during treatment 
on or about July 28, 1997. Also request 
all records associated with that 
treatment. 

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b) (West 2002 
and Supp. 2007); 38 C.F.R. § 3.159(c)(2) 
(2007).

2. Request copies of all police 
report(s), medical examiner's records, 
and court transcript(s) associated with 
the veteran's death. Such requests should 
be made directly to, but should not be 
limited to, the following agencies: 
Federal Bureau of Investigation (No. 
824441MB9), California Criminal 
Investigation and Identification (No. 
21450537), San Diego Sheriff's Department 
(SDSO System No. 96198 060839, Arrest 
Report Number 03018402H, SDSO Booking 
No. 03108158C), and San Diego Superior 
Court (Court No. SCD-173088). Also 
request that the appellant provide any 
such records she may have in her 
possession. 

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

If any such records are held by a Federal 
department or agency, efforts to obtain 
such records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the requested records are unavailable, 
and if they are held by non-Federal 
departments or agencies, notify the 
appellant and her representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3. Request that K. S., the attorney for 
the veteran's assailant, provide the name 
and address of the health care provider 
who treated the veteran for head pain and 
a small aneurysm approximately one week 
prior to his death. Also request that Mr. 
S. provide the name and address of the 
facility(s) where such treatment was 
performed. 

Then request the records associated with 
such treatment directly from the health 
care provider who treated the veteran and 
from the facility where the treatment was 
performed. 

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

If any such records are held by a Federal 
department or agency, efforts to obtain 
such records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the requested records are unavailable, 
and if they are held by non-Federal 
departments or agencies, notify the 
appellant and her representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).
4. When the actions requested in parts 1, 
2, and 3 have been completed, and after 
the appellant has had her requested 
hearing or has withdrawn her request, 
undertake any other indicated 
development, if deemed by the RO&IC/AMC 
to be appropriate under the law. Then 
readjudicate the issue of entitlement to 
dependency and indemnity compensation.

If the benefits sought on appeal are not granted to 
the appellant's satisfaction, she and her 
representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity 
to respond. Thereafter, if in order, the case 
should be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO&IC and the 
appellant are advised that the Board is obligated by law to 
ensure that the RO&IC complies with its directives, as well 
as those of the appellate courts. It has been held that 
compliance by the Board or the RO&IC is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO&IC, is necessary for a comprehensive and 
correct adjudication of her unresolved claim. In this regard, 
the Board emphasizes the appellant's right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO&IC. Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



